Case 4:19-cv-10372-MFL-APP ECF No. 27-29, PagelD.793 Filed 11/20/20 Page 1 of 3

EXHIBIT 28
Case 4:19-cv-10372-MFL-APP ECF No. 27-29, PagelD.794 Filed 11/20/20 Page 2 of 3

OOTLO SUITINA/psog

    

A,
yu

BT-T-9 Yoday 0} asin” su]AW <4y "elqns

<WOD DIOL TUMeIp> (Ag) euvog yuesy {WOT PIOsHTesus]> (°5) euueyor ‘Pays 99
<WOD PIOLJM ESZIESUI> (NIA) BUI “UOSIEAA [<WOT PIO] O]laloe> (yy) ayusy ‘Alf1ay.0 10)

We ST:€ 8T0z “v0 unl ‘Agpuoy Uuas

Crag) euuog ‘yuely swoay

 

WOOD" p10j@)9|/las0€
PEOH'EEEETE =199
DOTS O6EETE 24590
Auedwio> 1020) psos
PIP}SISAIG WoOqiesg pus suidweys wioqiesg
dadeue(Ay YH

MPO, O CPB Y

‘ssanodd nb Aep OT ay] Bulop Jou Aq Ayjediuysay e UO 1y3Ne9 3q PINOM aM Jeu} PaWZOM IsNf diam apy “Ue? SAK

8T-T-9 Woday Of asON suYINYy :4y spalgns
<WOy psos@ Teeusl> (9) euueyor ‘eays 239

<wod ploymeezedu> (yy) ve ‘UOsTeyA coo POL TLUMeio> (Ag) euuog “query coy

Wd £T:€ 810 “pO suns ‘Aepuow suas

 

(Yoy) alusy “Alay, 0 swosg

WOOF PIOFHL UREN | POGLE-vz (ELE) suodd | 3-509) OHA
sudisiaig GBuidweys 9 Aquassy OA Heyy 10Ge7 ~ OFdH ‘Auedwos solo, psy

oo 81-E-g Uoday o1 aNON SUNNY JY
CIN'Q) euUuog Yuers 3) PULIEYOr ‘Bays

(

NA

}

BLEW ‘uostey (Cay) aysy ‘AIIPHO
Nd 9E€ BLO? ‘PO euNr ‘Aepucy
Cara) euuod “yuel4

FULL Te uO,

“JOU2| WEL ABA! YI Ul PAUYINO sUdHIPUOS JR Jaw OF JINpPeL ayy Jed LWIY speUNUIa} PUe BPO LO ay) Bsn ‘auIy aq PynoUs NO,

apaiqns
2D

20)
3Ua5
sWu034

 

 

CNTIAD eve ‘uoszeay
Case 4:19-cv-10372-MFL-APP ECF No. 27-29, PagelD.795 Filed 11/20/20 Page 3 of 3

LOZ +O SUITINIA/PACS

 

wor pid} Hg] [laz0e
PEOG'ESE'ETE “19D

SOTEOGEETE S00

Auediwo) JO10I] psos

payissaAig wioqieag pue suldweyjs weqiead
Jadeuelal YH

Mpe4,o empny

ayysy
‘syueyL

“XZ pod €lA pue jeu passisisad e1A Puss O1 SI Fesodosd ING “Wy O1 1U9S SI 1EY) ,SILON UND Aeq OT,, SY 3q O28
SIU} SHI] DINOM AAA “STOZ ‘ET AIA Wy 0} JUas BM 13}]3] 31} JO AJaAyap 1dad2e JOU PIP aH “SUITINIAY JNU 0} puas 0} Jana] pasodoid payseye ays malas aseatg

8T-1-9 Oday 07 so0N”suINyy alqns

<WOF PIOjOTeausi> ("g) euueyor “eays “<ivoF Piojpwa/sioe> (yy) suysy ‘Aiey,C 99

<WOo PIOSO TUYMeIp> (IA Gg} euuog ‘yUeLy <OT PIO EeZIeSU> (NIA) Bey “UOsIeA, FOL
Wid 85:2 810z “PO sunr ‘Aepucy =quasg

Caw) auysy ‘Ayiau,0 sues,

WO> POPOL MIMEIP | pOGLE-Pz (ELE) auoUd | (€3-509) OHM
suoisiaig Buidwiels 2 Aquiassy OA SURLY JOge] - OTYH “Auedwo> 2010, pudgy

YUDAL We VUU0G,

dayeuluia isnf am Lupinom Ayan {Ajsno1go pabueyp sazep) au) yse] uo yndul paptwoid
PUB PAMaIAa! | 32U2 28I8] SY] pause ; ‘mojaq alesipUI NEA se WEL Aepy Jaya] yoda oO} a2NOU ayy Juas am UaY ‘deb ayy soy Aed aut paquesb am saqguiawias |
